Citation Nr: 0027239	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected hemilaminectomy, L4-L5, with L4 sacrum 
fusion and arthritic changes, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from January 1951 to 
January 1955 and from March 1955 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability evaluation in excess of 20 percent for 
the appellant's service-connected hemilaminectomy, L4-L5, 
with L4 sacrum fusion and arthritic changes.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's service-connected hemilaminectomy, L4-L5, 
with L4 sacrum fusion and arthritic changes, is currently 
manifested by: forward flexion to 75 degrees; backward 
extension to 0 degrees; lateral flexion to 10 degrees, 
bilaterally; rotation to 10 degrees, bilaterally; quite 
functional paraspinal musculature with mild deconditioning; 
negative straight leg raising tests; no muscle spasm; and 
subjective complaints of low back pain, aggravated by 
prolonged standing, sitting or walking.  X-ray examination of 
the lumbar spine, performed in November 1998, revealed 
spondylosis, status post fusion L5-S1 disc and posterior 
elements, and mild instability.

3.  Medical evidence demonstrates that the appellant's 
service-connected hemilaminectomy, L4-L5, with L4 sacrum 
fusion and arthritic changes, is manifested by no more than a 
moderate limitation of motion of the lumbar spine.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the veteran's service-connected hemilaminectomy, 
L4-L5, with L4 sacrum fusion and arthritic changes, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. 3.321 and Part 4, including 4.7, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5010, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant contends that he is entitled to an increased 
disability rating for his service-connected back disorder.  
The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected back disorder has increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The veteran served on active duty in the United States Air 
Force from January 1951 to January 1955 and from March 1955 
to March 1971.  The RO has retrieved the veteran's service 
medical records and they appear to be complete.  A review of 
the veteran's service medical records revealed a history of 
lumbar strain and arthritic changes.

In September 1971, the RO issued a rating decision that 
granted service connection for lumbosacral strain with 
arthritic changes and assigned thereto an initial disability 
rating of 10 percent, effective April 1971.  In September 
1976, the RO issued a rating decision that recharacterized 
the veteran's back disorder as a hemilaminectomy, L4-L5, with 
L4 sacrum fusion and arthritic changes.  The September 1976 
rating decision also granted a temporary total disability 
rating (100 percent), from July 9, 1976 to September 30, 
1976, followed by an increased disability rating of 20 
percent, effective October 1, 1976.  This disability rating 
remained in effect until the present appeal.

In January 1997, a VA orthopedic examination of the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of chronic back pain in the lower back 
and right lower extremity.  The report noted that "[t]he 
episodes of pain occur at least twelve times a year and may 
last three weeks at a time.  He also has continuous 
discomfort in the right lower extremity."  The veteran 
indicated that he wears a back brace most of the time, and 
that the brace seems to help the back pain.  Physical 
examination revealed a normal gait and posture.  The report 
noted that the veteran was able to stand on his heels and 
toes.  Musculature of the back was noted to be within normal 
limits.  Range of motion testing of the spine revealed 
forward flexion to 70 degrees; lateral flexion to 12 degrees, 
bilaterally; and rotation to 12 degrees, bilaterally.  The 
examiner also found "no objective evidence of pain when 
movement was performed in various directions."  Neurological 
examination revealed equal and active patella reflexes, 
bilaterally.  The Achilles reflex was absent on the right but 
present on the left.  Straight leg raising could be performed 
to approximately 45 degrees, bilaterally, without evidence of 
significant pain, although he did complain of some tightness 
on these motions.  X-ray examination of the spine revealed 
spondylotic changes.  The report concluded with a diagnosis 
of chronic low back pain, status post lumbar back surgery.  

In November 1998, a second VA orthopedic examination of the 
spine was conducted.  The report of this examination noted 
that "he has been having just low back pain, but no definite 
evidence of any paresis or any paralysis to both lower 
extremities."  The veteran indicated that standing or 
remaining in one position for too long were precipitating 
factors to his pain, which the veteran reported as constant.  
The report also noted that he wore a back brace most of the 
time.  Physical examination revealed:

The patient can stand up straight with 
cues.  The paraspinal musculature is 
quite functional, but a mild 
deconditioning has been noted in the 
cervical lumbar [sic] and the lumbar 
area, most probably in this case because 
of the chronic wearing of the back brace, 
that could play one of the roles in 
causing the condition.  

Regarding range of motion:  His lumbar 
curve is more or less in complete 
reversal.  Forward flexion I could get 
today was 75 degrees, backward extension 
I would classify as nil, lateral flexion 
only 10 degrees bilaterally, rotation 
were limited to the range of 10 degrees 
bilaterally.

Both lower extremities:  Straight leg 
raising test was negative.  The right 
ankle jerk is absent.  In both lower 
extremities vascularity and muscle tone 
are within normal limits.  No edema, no 
varicosity and no phlebitis.  Sensory and 
motor findings clinically were intact.  
Joint sensation is present.  The patient 
did says [sic] sometime his toes feel 
numb, more on the right as compared to 
the left.

X-ray examination of the spine revealed spondylosis, status 
post fusion L5-S1 disc and posterior elements, and mild 
instability.  The examiner noted that there were no 
significant changes since the veteran's previous examination 
in January 1997.  The report concluded with a diagnosis of 
status post lumbar surgery and status post L5-S1 fusion, mild 
instability and spondylosis.  The examiner also noted that 
the "functional impairment because of his condition will 
classify in the range of moderate significant."

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's service-connected hemilaminectomy, L4-L5, with 
L4 sacrum fusion and arthritic changes, is currently 
evaluated as 20 percent disabling pursuant to Diagnostic 
Codes 5010 and 5292.  According to Diagnostic Code 5010, 
traumatic arthritis is to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
is to be evaluated based on the limitation of motion of the 
joint, but if the disorder is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, the disorder is evaluated at 10 percent.  
Thus, because traumatic arthritis is evaluated under 
diagnostic codes which provide for ratings based on 
limitation of motion, the evaluation assigned for such 
disability must take into account the decision of the United 
States Court of Appeals for Veterans Claims in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the evaluation of these 
disabilities.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

As noted above, the veteran's service-connected 
hemilaminectomy, L4-L5, with L4 sacrum fusion and arthritic 
changes, is currently rated as 20 percent disabling under 
Diagnostic Codes 5010 and 5292.  Pursuant to Diagnostic Code 
5292, used in rating limitation of motion of the lumbar 
spine, a 20 percent disability rating is warranted for a 
moderate range of motion of the lumbar spine.  The highest 
available rating under this code section, a 40 percent 
disability rating, is warranted for a severe limitation of 
motion of the lumbar spine.

After a thorough review of the veteran's claims file, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased disability 
evaluation in excess of 20 percent for his service-connected 
hemilaminectomy, L4-L5, with L4 sacrum fusion and arthritic 
changes.  The report of his most recent VA examination of the 
spine, performed in November 1998, noted the veteran's 
complaints of low back pain, aggravated by prolonged standing 
or walking.  Range of motion testing of the lumbar spine 
revealed forward flexion to 75 degrees; extension to 0 
degrees; lateral flexion to 10 degrees, bilaterally; and 
rotation to 10 degrees, bilaterally.  The report indicated 
that the veteran's paraspinal musculature was quite 
functional, but that a mild deconditioning was present, "most 
probably in this case because of chronic wearing of the back 
brace."  Straight leg raising tests were negative, and the 
vascularity and muscle tone of the lower extremities were 
within normal limits.  The report also noted that sensory and 
motor findings regarding the lower extremities were intact.  
X-ray examination of the lumbar spine revealed spondylosis, 
status post fusion L5-S1 disc and posterior elements, and 
mild instability.  The report of the veteran's previous 
examination, dated in January 1997, noted that the veteran 
had a normal gait and posture.  Range of motion testing of 
the spine revealed forward flexion to 70 degrees; lateral 
flexion to 12 degrees, bilaterally; and rotation to 12 
degrees, bilaterally.  Musculature of the back at that time 
was within normal limits, and the examiner found no objective 
evidence of pain on movement.

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 20 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  
Although the VA examiner classified the functional impairment 
due to the veteran's back disorder as being "in the range of 
moderate significant," the range of motion exhibited by the 
veteran's lumbar spine is substantial.  There is no evidence 
showing a marked limitation of motion of the lumbar spine.  
The report of the veteran's November 1998 VA examination 
described the veteran's paraspinal musculature as "quite 
functional, but [with] a mild deconditioning," most probably 
in this case because of the chronic wearing of the back 
brace.  The report of the veteran's prior VA examination, 
dated in November 1997, noted that the musculature of the 
veteran's back was within normal limits.  It also noted that 
the veteran "showed no objective evidence of pain when 
movement was performed."  In this regard, the examiner 
conducting the November 1998 VA examination indicates that he 
saw no significant changes between these two examinations.  
Thus, the Board concludes that the 20 percent disability 
rating assigned adequately compensates the veteran for his 
service-connected hemilaminectomy, L4-L5, with L4 sacrum 
fusion and arthritic changes, and for any increased 
functional loss he may experience with physical activities as 
a result of this condition.  See Sanchez-Benitez v. West 13 
Vet. App. 282 (1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the veteran's service-
connected hemilaminectomy, L4-L5, with L4 sacrum fusion and 
arthritic changes, is found to be adequately evaluated 
pursuant to Diagnostic Codes 5010 and 5292.  There is no 
evidence of ankylosis or additional limitation of motion of 
the lumbar spine to warrant evaluation pursuant to Diagnostic 
Code 5289, nor is there any evidence showing neuropathy 
indicative of severe intervertebral disc syndrome to provide 
for an increased evaluation pursuant to Diagnostic Code 5293.  
There is also no evidence of lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion to warrant an increased disability rating under 
Diagnostic Code 5295.  Accordingly, entitlement to a 
disability evaluation in excess of 20 percent for service-
connected hemilaminectomy, L4-L5, with L4 sacrum fusion and 
arthritic changes, is denied.

The Board notes that a compensable rating may be separately 
assigned for the scars resulting from the veteran's prior 
back surgeries.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  For a scar to be compensable, the veteran would have 
to show that it was either poorly nourished, with repeated 
ulceration, (38 C.F.R. Part 4, Diagnostic Code 7803 (1999)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1999)).  A medical 
report, dated in May 1978, from W. Silvernail, M.D., noted 
that the veteran's low back incisions were all well healed.  
No subsequent treatment for or complaints of pain, 
tenderness, ulceration or a limitation of function 
attributable solely to a surgical scar appears in the record.  
Accordingly, a separate disability rating for the veteran's 
surgical scars is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 - 7805.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his back disorder, 
nor is it shown that it markedly interferes with employment 
beyond the degree anticipated by the schedular rating.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected hemilaminectomy, L4-L5, with L4 sacrum 
fusion and arthritic changes, is denied.



		
	BETTINA S. CALLAWAY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

